Decree of the Surrogate’s Court of Queens County which granted probate of the last will and testament of Nelson Sherwood Clark, Jr., deceased, and directed the issuance of letters of administration with the' will annexed to the public administrator of said county, unanimously affirmed, with one bill of costs, payable out .of the.estate, to each group of respondents filing a separate brief. In the court below the question was whether the appellant, Jeanette Clark, was the common-law wife of the deceased, and as such entitled to administration, and if such common-law marriage be,established, then whether George Howard Clark, the child of said Jeanette Clark, was the lawful child of the said deceased. These contentions were raised by objections filed by said Jeanette Clark. The Surrogate decided against her claim of a common-law marriage and the objections filed by her were overruled. This determination is not contrary to the weight of the credible evidence. The exhibits marked for identification, which appellant claims were erroneously excluded, if admitted, would not change the result in our opinion and the exclusion thereof does not show any prejudicial error. Present — Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ.